In a proceeding pursuant to CPLR 7503 to stay arbitration, the appeal is from a judgment of the Supreme Court, Nassau County (Vitale, J.), entered September 28, 1982, which granted a temporary stay of arbitration until certain conditions were complied with by appellant and declared that the maximum amount of any award by the arbitrator would be $10,000. Judgment affirmed, with costs. (See Char-Mo Investors v Market *456Ins. Co., 44 NY2d 793; Health Ins. Assn. of Amer. v Harnett, 44 NY2d 302.) Mollen, P. J., Thompson, Rubin and Boyers, JJ., concur.